t c memo united_states tax_court keith f marason petitioner v commissioner of internal revenue respondent docket no filed date on the facts held respondent's application of bank_deposits method to determine petitioner's gross_income in the absence of books_and_records approved with one modification held further miscellaneous deductions redetermined held further petitioner liable for additions to tax under sec_6651 i r c for and the addition_to_tax under sec_6653 i r c for and the accuracy-related_penalty under sec_6662 i r c for and david l gibson for petitioner margaret s rigg for respondent memorandum findings_of_fact and opinion nims judge respondent determined income_tax deficiencies additions to tax and penalties with respect to petitioner's taxable years and as follows additions to tax penalties taxable_income tax sec sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure -0- big_number big_number -0- -0- dollar_figure big_number big_number -0- -0- big_number unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are did petitioner have unreported income of dollar_figure in and dollar_figure in how much is petitioner entitled to deduct as schedule c expenses after substantial concessions by both parties the following amounts remain in contention category depreciation -0- dollar_figure dollar_figure big_number office expense dollar_figure big_number big_number supplies big_number -0- this number is derived using the unreported income figures in the notice_of_deficiency the numbers from the stipulation of facts differ by dollar_figure travel2 big_number big_number big_number contract labor3 -0- big_number big_number insurance expense miscellaneous exp -0- -0- self-employment -0- -0- big_number tax deduction total big_number big_number big_number is petitioner liable for the addition_to_tax for late filing under sec_6651 for each of the years in issue is petitioner liable for the addition_to_tax for negligence under sec_6653 for is petitioner liable for the negligence_penalty under sec_6662 for and is petitioner liable for the 10-percent addition_to_tax under sec_72 for early distribution from a qualified_retirement_plan in petitioner resided in san francisco california when he filed his petition some of the facts have been stipulated and are incorporated herein by this reference for convenience we have divided our findings_of_fact and opinion into separate parts and in most parts because of the confused record have combined our findings_of_fact and opinion these figures include travel_expenses that petitioner deducted under contract labor expenses these figures exclude travel_expenses that petitioner deducted under contract labor expenses the amount respondent disallowed is dollar_figure the parties stipulated a disallowance of dollar_figure accordingly since respondent disallowed dollar_figure and petitioner concedes dollar_figure the difference is dollar_figure issue unreported income findings_of_fact petitioner has been a certified_public_accountant since in he left his employment at coopers and lybrand and started his own business which he maintained during the years at issue at the time of trial petitioner was employed by b d o seidman in san francisco as a senior manager in the audit department during the years in issue petitioner billed clients on an hourly basis and periodically he sent invoices to his clients he deposited payments into his bank accounts petitioner kept no formal set of books for or as a consequence respondent determined petitioner's income for those years using the bank_deposits analysis method the following is a summary of respondent's bank deposit analysis for deposits to bank of guam dollar_figure pacific bank big_number wells fargo bank big_number add cash withdrawn at time of deposits big_number gross deposits big_number less transfers big_number nontaxable items big_number taxable deposits big_number less schedule c gross_income big_number additional income the cash withdrawn at time of deposits line reflects notations on deposit slips showing amounts of cash returned to petitioner by the bank tellers after petitioner had made the deposits respondent has conceded dollar_figure of the dollar_figure additional income reflected in the bank deposit analysis accordingly the amount remaining in dispute for is dollar_figure respondent's notice_of_deficiency uses this number although there is a dollar_figure subtraction error the following is a summary of respondent's bank deposit analysis for deposits to bank of guam dollar_figure wells fargo bank big_number wells fargo bank big_number on date transferred to add cash withdrawn at time of deposits big_number gross deposits big_number less transfers big_number rounding nontaxable items big_number taxable deposits big_number less schedule c gross_income big_number additional income at trial respondent conceded dollar_figure of the dollar_figure additional income reflected in the bank deposit analysis accordingly the amount remaining in dispute for is dollar_figure this number comes from respondent's notice_of_deficiency there is a dollar_figure subtraction error petitioner reported as income only the amounts reported on forms that he received from payors the gross_receipts that respondent determined for the years at issue compared to the gross_receipts petitioner showed on his returns are as follows wells fargo dollar_figure wells fargo dollar_figure big_number pacific bank big_number -0- bank of guam big_number big_number less transfers merrill lynch big_number gross_receipts per exam big_number big_number gross_receipts per return big_number big_number adjustment big_number big_number in petitioner had accounts in three banks wells fargo bank pacific bank and bank of guam respondent's agent included all of them in his bank_deposits analysis in petitioner had three principal bank accounts two in wells fargo bank and one in bank of guam respondent disregarded four other accounts maintained by petitioner as being inconsequential respondent's agent totaled petitioner's deposits added in the cash that petitioner received when making deposits and subtracted interaccount transfers and nontaxable items to determine petitioner's total deposits for and opinion the use of the bank_deposits method for computing income has long been sanctioned by the courts when a taxpayer keeps no books_or_records and has large_bank deposits the commissioner is not arbitrary or capricious in resorting to the bank_deposits method 96_tc_858 affd 959_f2d_16 2d cir the fact that the commissioner was not completely correct does not invalidate the method employed id pincite in the absence of books_and_records in this case respondent analyzed petitioner's bank records and prepared schedules that summarized all of the transactions occurring in the accounts during and respondent identified any deposits which represented nontaxable income or interaccount transfers or which were receipts of income reported on petitioner's tax_return consequently with the exception hereinafter noted respondent has properly reconstructed petitioner's gross_income under the bank_deposits method respondent made substantial concessions in connection with her bank deposit analysis both before and during the trial we have examined petitioner's remaining objections and find that all but one have either been taken into account in respondent's analysis or are unsupported by the record petitioner claims that respondent failed to reduce the additional income computation for by dollar_figure the amount of an interbank transfer from petitioner's account at the bank of guam to his account at wells fargo bank the record shows two dollar_figure checks drawn on the bank of guam and two deposits each in the amount of dollar_figure into petitioner's wells fargo bank account all within the date to date time frame we conclude that both of the dollar_figure checks reflect transfers but respondent has treated only one as a transfer we therefore agree with petitioner that gross_income as determined by respondent and as reduced by respondent's concessions noted in our findings_of_fact should be further reduced by an additional dollar_figure issue miscellaneous deductions findings_of_fact and opinion in petitioner opened an office located pincite pine street in downtown san francisco and continued to rent this office space during the three years in issue respondent allowed the amount of the rent as a deduction in each year petitioner resided in a studio apartment pincite california street san francisco during these years his apartment was six blocks from his office a office expense although petitioner did not seek to deduct any part of his apartment rent as a business deduction he claimed the use of his apartment as an office and sought to deduct as office expense the cost of many furnishings for his apartment the amount claimed on each return as office expenses the amounts allowed by respondent and the adjustments to petitioner's claimed schedule c office expenses are as follows per return dollar_figure dollar_figure dollar_figure per exam big_number big_number big_number adjustment big_number big_number a dollar_figure claimed deduction for which respondent disallowed was for halogen lighting in petitioner's apartment the dollar_figure was an unallowable personal_expense under sec_262 in petitioner purchased shelving file cabinets and a drop-leaf desk from performance audio for use in his apartment these purchases represent personal items that are nondeductible under sec_262 in the same year petitioner bought from house of music and sought to deduct merchandise costing dollar_figure petitioner concedes this item on brief in petitioner purchased for use in his home two items from the world of sound described on the invoice as the audio video specialists costing dollar_figure and dollar_figure respectively in his brief petitioner concedes dollar_figure previously claimed as office expense for he has failed to establish that the items purchased were for business use and not for personal_use respondent's disallowance of these items is sustained b supplies respondent made the following adjustments to petitioner's claimed schedule c supplies expenses per return dollar_figure dollar_figure dollar_figure per exam big_number big_number adjustment big_number petitioner offered no testimony or other evidence to identify describe or justify the dollar_figure amount disallowed for consequently respondent's disallowance is sustained unlike and petitioner produced some books_and_records for the supplies adjustment is complicated petitioner had two accounts called office expenses and books and reference materials respectively according to his records his office expenses amounted to dollar_figure and his books and reference materials cost dollar_figure a total of dollar_figure petitioner deducted dollar_figure of the dollar_figure under depreciation as a sec_179 expense and deducted the rest dollar_figure on the supplies line of schedule c of the return respondent evaluated petitioner's office expenses and books and reference materials separately and disallowed dollar_figure of petitioner's office expenses for dollar_figure of which petitioner conceded on brief the conceded amount includes a computer that cost dollar_figure and which was returned on the day it was purchased but which petitioner nevertheless claimed as a dollar_figure is the amount respondent determined the parties however mistakenly stipulated dollar_figure which we simply disregard there is a dollar_figure subtraction error in petitioner's favor which we accept deduction on his return the remaining difference between the dollar_figure disallowed by respondent and the dollar_figure conceded by petitioner consists of miscellaneous items purchased at the sharper image which petitioner has failed to prove were deductible business_expenses after the dollar_figure disallowance of the claimed dollar_figure claimed office expenses respondent allowed dollar_figure as first-year expense under sec_179 and required depreciation of the remaining dollar_figure in subsequent years petitioner claims that respondent made a dollar_figure math error he simply does not understand that respondent capitalized this amount rather than disallowing it entirely respondent's treatment of this amount is sustained as to the dollar_figure books and reference materials which petitioner sought to deduct as supplies respondent disallowed dollar_figure of the dollar_figure dollar_figure was for course materials on real_estate and dollar_figure was unexplained petitioner testified that the two real_estate courses were used to educate himself because many of his clients were involved in real_estate we accept petitioner's testimony on this point and believe there is a sufficient nexus between petitioner's accounting practice related to real_estate clients and these courses to justify the deduction of their dollar_figure cost respondent's disallowance of the remaining dollar_figure is proper due to the lack of any evidence supporting the deduction respondent disallowed petitioner's claimed deduction of dollar_figure for supplies which petitioner concedes c travel expense findings_of_fact and opinion in addition to deducting some transportation cost under travel_expenses petitioner also deducted other transportation costs under contract labor to avoid confusion we have combined with the travel_expenses the expenses claimed for contract labor to the extent that they represent work done to petitioner's porsche or other costs of transportation respondent disallowed travel_expenses of dollar_figure in as well as dollar_figure in and dollar_figure in petitioner concedes dollar_figure of claimed travel expense for for a dollar_figure amtrak ticket used by petitioner's mother when she visited him and for dollar_figure in parking tickets petitioner also concedes dollar_figure for petitioner claimed to own two cars during the years at issue a porsche and a volkswagen vw since his porsche was in the shop from late to sometime in petitioner briefly rented a car from avis and also rented a bmw from joseph clare petitioner claims that he used the porsche and the rented cars solely for business but admitted at trial that he did not keep a mileage log and testified only summarily that he used the cars to visit clients nevertheless respondent petitioner deducted this entire amount under contract labor both the stipulation of facts and the notice_of_deficiency derive this number by attempting to subtract dollar_figure from dollar_figure thus there is a dollar_figure error in petitioner's favor that we accept petitioner deducted dollar_figure of this amount as contract labor concedes that petitioner used these cars except the alleged vw percent for business petitioner insists that for personal trips he used only his vw but admitted that the vw had high mileage and was not reliable neither the revenue_agent nor the court was shown any reliable evidence the vw even existed therefore in the absence of any objective evidence regarding petitioner's use of the porsche and the rented cars for business it is reasonable to infer a substantial degree of personal_use of these cars we accept respondent's determination of 50-percent business use of these cars petitioner acquired the porsche in for dollar_figure in late he took the porsche to perl's body shop for major repair work which perl's failed to perform after completely dismantling the car petitioner retrieved the car including all the disassembled parts in respondent disallowed the following amounts as business_expenses in for work on the porsche item perl's body shop red mcclintock stoddard imported cars total amount dollar_figure big_number as stated respondent disallowed the entire amount as a business_expense but determined that percent could be depreciated respondent disallowed the following amounts in item amount parking pincite california street petitioner's residence percent of car rental payments to j clare percent of avis rental car payments parking ticket sec_50 percent dmv renewals and miscellaneous amtrak porsche auto invoices total dollar_figure big_number big_number big_number respondent disallowed the following amounts in item rod mcclintock ray johnson perl's body shop s d towing percent of car rental payments to j clare non-itemized amounts total amount dollar_figure big_number big_number as to the and expenditures related to travel respondent either disallowed the entire amount in some cases disallowed percent of them in other cases and required capitalization of the full amount of the rest with regard to those required to be capitalized respondent allowed_depreciation on percent of the capitalized amounts we generally agree with respondent's determination petitioner testified that he received an estimate that convinced him that merely to paint the car and return it to the condition it was in when first delivered to perl's would cost dollar_figure respondent determined that the porsche auto invoices in the amount of dollar_figure and for dollar_figure of the dollar_figure claimed expenses should be capitalized in our judgment the expenditures represent amounts expended in restoring property which are required to be capitalized under sec_263 the regulations explain that amounts that are paid_or_incurred to add to the value of property or to substantially prolong its useful_life may not be deducted but must be treated as a capital_expenditure they are to be distinguished from amounts paid_or_incurred for incidental repairs and maintenance of property sec_1_263_a_-1 and b income_tax regs cf sec_1_162-4 income_tax regs in clark v commissioner tcmemo_1969_241 we held that the cost of reconditioning a nine-year-old pickup truck added to the value of the pickup and appreciably prolonged its life the cost was therefore required to be capitalized the same rationale applies here for respondent disallowed the entire dollar_figure expenditure for parking we agree with the disallowance since petitioner failed to show that any part of the cost of parking was not a nondeductible commuting expense see 101_tc_537 sec_1_262-1 sec_1_162-2 income_tax regs for the above reasons we agree with respondent's determination regarding the remaining and travel expense items findings_of_fact and opinion d contract labor petitioner claimed deductions for contract labor that is for secretarial help and other assistance for each of the three years at issue the amounts petitioner claimed the amounts respondent allowed and the amounts respondent adjusted are as follows per return12 per exam adjustment dollar_figure-0- -0- -0- dollar_figure big_number big_number dollar_figure big_number big_number respondent states on brief that petitioner was allowed a deduction for those people for whom petitioner filed forms the dollar_figure adjustment for consists of the following payee joseph clare gina cagampan shelly jue patrick marason miscellaneous total amount dollar_figure big_number big_number big_number the adjustment consists of the following payee marilyn yee patrick marason amount dollar_figure we have reduced these numbers by the amount of the contract labor expenses dealt with under travel_expenses huda mustapha shelly jue unidentified total big_number big_number for respondent concedes the dollar_figure payment to joseph clare and we deem petitioner to have conceded the dollar_figure miscellaneous amount which he failed to discuss in either of his briefs after concessions only the payments to shelly jue gina cagampan and patrick marason remain in dispute for shelly jue was petitioner's apartment mate petitioner does not discuss what business services she is alleged to have rendered patrick marason was petitioner's brother petitioner testified that patrick has an accounting degree and that he assisted petitioner with his client files and office work including maintenance of a mailing list neither cagampan jue nor patrick marason was called to testify nor did petitioner furnish them with forms without objective evidence we are unable to accept petitioner's uncorroborated testimony that they performed services for his business in either or gina cagampan however had worked with petitioner at the same firm before he left it to join coopers lybrand she had worked as a secretary then and it is reasonable to infer that their relationship remained work related respondent does not dispute that petitioner paid cagampan dollar_figure in a deduction for that amount will therefore be allowed petitioner failed to produce any evidence regarding the payments of dollar_figure to marilyn yee and dollar_figure to huda mustapha nor does he explain the unidentified dollar_figure these amounts are therefore disallowed findings_of_fact and opinion e insurance respondent adjusted petitioner's deductions for insurance for the three years in issue allowing deductions for health insurance but disallowing life and disability insurance deductions and percent of car insurance deductions petitioner states on brief that dollar_figure representing car insurance remains in dispute but does not explain how he arrives at that amount petitioner testified that he had additional expenses for payments to california state automobile association csaa but did not show that those amounts were in addition to the amounts respondent allowed for insurance we therefore accept respondent's determination as to the disallowed insurance expense f miscellaneous petitioner claimed a miscellaneous deduction of dollar_figure on his return but does not explain the deduction it is therefore disallowed g self-employment_tax deduction the amount of the allowable deduction for one-half of the self-employment_tax imposed by sec_1401 will be recomputed under rule issue additions to tax and penalties respondent determined additions to tax for late filing for all years in issue petitioner claimed that he was delayed in filing his returns because he moved his papers to different locations several times the record does not support this assertion petitioner is therefore liable for the additions to tax for late filing as determined by respondent respondent determined an addition_to_tax for negligence under sec_6653 for and an accuracy-related_penalty for negligence under sec_6662 for and the addition_to_tax for negligence under sec_6653 is applicable if all or part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations the accuracy-related_penalty under sec_6662 is applicable if all or part of an underpayment_of_tax is attributable among other things to negligence or disregard of rules or regulations we need not extend this opinion by rehashing the many instances in each of the years in issue in which petitioner understated his gross_income or blatantly claimed deductions that he knew or should have known were for personal expenses and therefore unallowable petitioner has the burden_of_proof on the additions to tax and penalty issues which he has failed to carry 58_tc_757 see grzegorzewski v commissioner tcmemo_1995_49 respondent's determinations are therefore sustained respondent has conceded the substantial_understatement_penalty under sec_6661 for respondent determined a 10-percent penalty under sec_72 in the amount of dollar_figure for a premature_distribution made in from petitioner's keogh account a qualified_retirement_plan petitioner does not address this issue in either of his briefs and it is therefore deemed conceded to reflect the above decision will be entered under rule
